410 F.2d 752
UNITED STATES of America, Appellee,v.Walter EASLEY, Appellant.UNITED STATES of America, Appellee,v.Elwood HOWARD, Appellant.
No. 12150.
No. 12151.
United States Court of Appeals Fourth Circuit.
Argued May 6, 1969.
Decided May 13, 1969.

Donald J. Coureas, Norfolk, Va. (court-appointed), for appellants.
James A. Oast, Jr., Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., on the brief), for appellee.
Before SOBELOFF, BOREMAN, and BUTZNER, Circuit Judges.
PER CURIAM:


1
The defendants were convicted of breaking open a mail box [18 U.S.C. § 1705]. Upon consideration of the briefs and oral argument, we find no error. Their convictions are affirmed.